DETAILED ACTION 
The present application, filed on 1/10/2019 is being examined under the AIA  first inventor to file provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 3/15/2022. 
a.  Claims 1-2, 5-6, 8-9, 12-13, 15-16, 19-20 are amended
b.  Claims 3-4, 10-11, 17-18 are cancelled
c.  Claims 21 are new

Overall, Claims 1-2, 5-9, 12-16, 19-21 are pending and have been considered below.     


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel/,422 F.2d 438,164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8, 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 26, 32 of copending Application No. 16/722,559. Although the conflicting claims are not identical, they are not patentably distinct from each other because the Application’s independent claims 1, 8, 15 read on the copending Application's independent claims 1, 26, 32 respectively. The three claims recite a method, a computer software product and a system, respectively. The equivalent pairs recite the same limitations a method, a computer software product and a system, with the instant Application claims reciting one more limitation (“determining, for each object in the pair of object, a geographical location coefficient between the pair of object based on an active place and a native place for each object in the pair of object;” The additional limitation makes the claim narrower (species), which reads on broad (genus). See MPEP 2144.08 – In re Jones, 958 F.2d 347, 350, 21 USPQ2d 1941, 1943 (Fed. Cir. 1992) (Federal Circuit has “decline[d] to extract from Merck [& Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989)]. Therefore, the provisional double patenting rejection still is appropriate in this case.  

With regards to the dependent claims: 
Application claims 2, 9, 16 read on copending Application claims 21, 27, 33. 
Application claims 5, 12, 19 read on copending Application claims 24, 30, 36.
Application claims 7, 14, 21 read on copending Application claims 25, 31, 37.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not been in fact patented. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-9, 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (CN 102663101A; English translation attached), in view of Isaac et al (US 2013/0282440).   

Examiner Note – the paragraphs of the Liu reference refer to the English translation of application CN 102663101A to Liu. 

Regarding Claims 1, 8, 15 – Liu discloses: A computer-implemented method, comprising: 
determining, for each object in an object group, a basic relationship weight that reflects an extent to which the object in a pair of object are associated with each other; {see at least [0093] Ci,j which Liu teaches: "Ci, j [is defined] as the user friend relationship interaction index [basic relationship weight] between the user i and the fan user j of i . The physical meaning of Ci,j is the frequency of comments of user j on user i's microblog"; Applicant's "service influence parameter" is analogous to Liu's Beta parameter albeit Liu may not explicitly teach his Beta is a "service influence parameter"}    
determining, for each object in the pair of object, a geographical location coefficient between the pair of object based on an active place and a native place for each object in the pair of object; {see at least [0053], [0073] the influence between a user and another user who is a friend of the first user can depend on the geographic location of the first user and the geographic location of the friend of the first user.}      	
	adjusting, based on the geographical location coefficient, the basic relationship weight between each pair of objects in the object group to obtain a new object relationship weight, wherein the object group includes a plurality of objects; {see at least [0093] Ci,j which Liu teaches: "Ci, j [is defined] as the user friend relationship interaction index [basic relationship weight] between the user i and the fan user j of i . The physical meaning of Ci,j is the frequency of comments of user j on user i's microblog"; Applicant's "service influence parameter" is analogous to Liu's Beta parameter albeit Liu may not explicitly teach his Beta is a "service influence parameter"; [0093],  formula 8 – In the formula below, β adjusts the effect of user j on user i‘s interaction index:  Formula 8: [0093] Ci,j=β·|Rj,iTi,Rtj,i+Mj.iTj | MEAN  Applicant's "basic relationship weight" reads on Liu's Ci,j which Liu teaches: "Ci, j [is defined] as the user friend relationship interaction index [basic relationship weight] between the user i and the fan user j of i . The physical meaning of Ci,j is the frequency of comments of user j on user i's microblog"; Applicant's "service influence parameter" is analogous to Liu's Beta parameter albeit Liu may not explicitly teach his Beta is a "service influence parameter.” Formula 8 utilized by Liu dynamically adjusts the relationship for pairs of users, which reads on “adjusting.”}     
	determining, for each object in the object group, a transmissibility value based on the new object relationship weight associated with the object, wherein the transmissibility value indicates a degree of influence of the object to one or more other objects in the object group; {see at least [0096]-[0097] describes and defines a  user influence Wi which is a transmissibility value indicating a degree of influence as claimed in formula 9: Formula 9: Wi=Nf+Σ∀j,j→i(Ci,j·Fjnj)}  
	determining, for each object in the object group, an activeness value based on a service activity parameter associated with the object in a service, wherein the activeness value indicates a level of participation of the object in the service; {see at least [0106]-[0107, [0110], formula 13 the level of activity of a user based on the forwarding rate of ads by a user. Wa as described at [0110] is the user activity weight value. Formula 13: Wa=(rre+rrt)·Σt∈15days(Tt+Rtt+Mt) with rre and rrt respectively represent the average recovery rate and the average forwarding rate of the user history microblog information.}   
	determining, for each object in the object group, an influence value based on the activeness value and the transmissibility value, wherein the influence value indicates a degree of influence of the object to one or more other objects in the object group;  {see at least [0110] describes a user weight W model in formula 14 which is an influence model where W is based on user influence Wi or transmissibility value as claimed and user activity Wa weight or activeness value as claimed}   

Liu does not disclose, however, Isaac discloses: 
	selecting, at least one object from the object group as a target object, wherein the influence value associated with the at least one object is greater than a predetermined threshold; and {see at least [0048] The factors used to determine whether a customer qualifies for a price adjustment can be customized for individual implementations. In some cases, a threshold for a value of social networking influence must be surpassed (reads on a threshold for qualifying for [allocating a resource] a price adjustment can be an influence threshold). **Examiner Note – Liu also discloses at [0126] selecting ”top 20 ranked users, etc.”**}  
	allocating a redeemable service resource to the target object. {see at least [0048] determining who qualifies for a price adjustment can be based on a value of social networking influence for the individual.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Liu to include the elements of Isaac.  One would have been motivated to do so, in order to provide services based on specific requirements.  Furthermore, the Supreme Court has supported that using of known technique to improve similar devices (methods, or products) in the same way; or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (see MPEP 2143) is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143 (C) and MPEP 2143 (D)).  In the instant case, Liu evidently discloses determining a transmissibility, activeness and influence values.  Isaac is merely relied upon to illustrate the functionality of providing service to a user in the same or similar context.  As best understood by Examiner, since both determining a transmissibility, activeness and influence values, as well as providing service to a user are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Liu, as well as Isaac would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Liu / Isaac.

Regarding Claims 2, 9, 16 – Liu, Isaac discloses the limitations of Claims 1, 8, 15. Liu further discloses:  
	wherein the basic relationship weight between each pair of objects in the other object group indicates an interaction and a stickiness between the pair of objects. {see at least [0094] the interaction index as being based on the number of comments and forwarding between users. Therefore the basic relationship weight represents the number of interactions and therefore also the stickiness between users}  


Claims 5, 12, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (CN 102663101A; English translation attached), in view of Isaac et al (US 2013/0282440), in further view of DeLuca et al (US 2016/0078417).
Regarding Claims 5, 12, 19 – Liu, Isaac discloses the limitations of Claims 1, 8, 15. Isaac further discloses:  
	wherein the active place for each object in the pair of object is based upon address information of the object in a service; {see at least [0045] – tracking a customer in a store as claimed as determining an active location for the user and potentially friends of the user; tracking that users Facebook logon info while the customer is in the store (reads on address information)}      
	wherein the native place for the object includes location information recorded in the service for the object; and {see at least [0073] – determining an active location of a user and giving price adjustments to users based on social influence; determining the user’s geographic location which Examiner interprets to be the user’s native place as claimed;}    

Liu, Isaac does not disclose, however, DeLuca discloses: 
	wherein determining the geographical location coefficient between the pair of object in the object group is based on whether the active place and the native place of each of the pair object are the same. {see at least fig3, rc301, rc302, [0064] shopping close to home (reads active place and native place being the same)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Liu, Isaac to include the elements of DeLuca.  One would have been motivated to do so, in order to better customize the provided services.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Liu, Isaac evidently discloses providing services based on certain requirements.  DeLuca is merely relied upon to illustrate the functionality of determining additional parameters to be used for providing services in the same or similar context.  As best understood by Examiner, since both providing services based on certain requirements, as well as determining additional parameters to be used for providing services are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Liu, Isaac, as well as DeLuca would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Liu, Isaac / DeLuca.


Claims 7, 14, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (CN 102663101A; English translation attached), in view of Isaac et al (US 2013/0282440), in further view of Diligenti (US 8,694,374).
Regarding Claims 7, 14, 21 – Liu, Isaac discloses the limitations of Claims 1, 8. Liu further discloses at [0121] the ranking of users based on the user’s influence using the algorithm of Liu’s invention. Liu also discloses at [0101] adjusting the weighting of highly weighted (to many users) fans with respect to one user so that the transmissibility or influence value is more meaningful with respect to a particular user. 

Liu, Isaac does not disclose, however, Diligenti further discloses:
wherein the transmissibility value associated with each object in the object group is determined by using a weighted PageRank algorithm. {see at least (26)-(27)/[5:41-54] using a PageRank algorithm to rank links from one webpage to another as an indication of the quality of the page to distinguish them and finally rank them. The PageRank algorithm can be applied to navigation by users between social network pages to determine the quality of the social network page in the same way that the algorithm is applied to navigation between other types of webpages.} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Liu, Isaac to include the elements of Diligenti.  One would have been motivated to do so, in order to utilize an efficient algorithm for customization. Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Liu, Isaac evidently discloses providing services based on certain requirements. Diligenti is merely relied upon to illustrate the functionality of PageRank algorithm in the same or similar context.  As best understood by Examiner, since both providing services based on certain requirements, as well as PageRank algorithm are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Liu, Isaac, as well as Diligenti would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Liu, Isaac / Diligenti.


Claim Objection / Allowable Matter
Claims 6, 13, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees with the latter.


With respect to Applicant’s Remarks as to the Double Patenting Rejection. 
	The rejection is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
	Applicant’s arguments are persuasive. The eligibility rejection is overcome at Step 2A Prong Two (see specification at [0087] which discloses improvements over the state of the art). 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. Nevertheless, Liu discloses: 
determining, for each object in an object group, a basic relationship weight that reflects an extent to which the object in a pair of object are associated with each other; {see at least [0093] Ci,j which Liu teaches: "Ci, j [is defined] as the user friend relationship interaction index [basic relationship weight] between the user i and the fan user j of i . The physical meaning of Ci,j is the frequency of comments of user j on user i's microblog"; Applicant's "service influence parameter" is analogous to Liu's Beta parameter albeit Liu may not explicitly teach his Beta is a "service influence parameter"}    
determining, for each object in the pair of object, a geographical location coefficient between the pair of object based on an active place and a native place for each object in the pair of object; {see at least [0053], [0073] the influence between a user and another user who is a friend of the first user can depend on the geographic location of the first user and the geographic location of the friend of the first user.} 
	wherein the active place for each object in the pair of object is based upon address information of the object in a service; {see at least [0045] – tracking a customer in a store as claimed as determining an active location for the user and potentially friends of the user; tracking that users Facebook logon info while the customer is in the store (reads on address information)}      
	wherein the native place for the object includes location information recorded in the service for the object; and {see at least [0073] – determining an active location of a user and giving price adjustments to users based on social influence; determining the user’s geographic location which Examiner interprets to be the user’s native place as claimed;}    

Furthermore, DeLuca discloses:   
wherein determining the geographical location coefficient between the pair of object in the object group is based on whether the active place and the native place of each of the pair object are the same. {see at least fig3, rc301, rc302, [0064] shopping close to home (reads active place and native place being the same)}    

Therefore, Liu and DeLuca discloses the claim limitations. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622